[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.1

 

Mallinckrodt    COVIDIEN

May 31, 2013

Mr. Larry Hamel

Chief Development Officer AcelRx Pharmaceuticals Inc. 351 Galveston Drive
Redwood City, CA 94063

Dear Mr. Hamel,

Mallinckrodt LLC (“Mallinckrodt”) is pleased to offer the following agreement
(“Agreement”) to AcelRx Pharmaceuticals, Inc. (“AcelRx”) for Sufentanil Citrate
(code 0672) (hereinafter referred to as ‘‘Product”) delivered during the four
(4) year period beginning on January 1, 2013 and ending on December 31, 2016
(the “Initial Term”). This Agreement may be extended only by written agreement
of both Mallinckrodt and AcelRx (any extension, together with the Initial Term,
shall be referred to as the “Term”).

For purposes hereof, any reference to “Contract Year” shall mean each
consecutive twelve (12) month period during the term of this Agreement
coincident with calendar years, the first such Contract Year being the calendar
year 2013.

Mallinckrodt agrees to supply and AcelRx agrees to purchase Product initially at
the prices listed below:

 

Product   Code   Contract Year Volume   Price per Gram Sufentanil Citrate   0672
  [*]   [*]

The prices above shall be firm through December 31, 2013. Effective January 1,
2014 for the balance of the new Contract Year, and every subsequent January 1
for the balance of the Contract Year then commenced, the price for Product shall
be adjusted to reflect any increases or decreases in the cost to Mallinckrodt of
all raw materials, labor, utilities and regulatory compliance costs associated
directly with the manufacture and supply of such Product hereunder incurred
during the immediately prior Contract Year, provided that the price of Product
shall not increase or decrease by more than [*] from the price in effect for
such Product during the immediately previous Contract Year. By December 1, 2013,
and on every subsequent December 1 during the Term of this Agreement,
Mallinckrodt will notify AcelRx in writing of the adjusted prices to be charged
for Product for the following Contract Year.

Except as otherwise expressly stated in this Agreement, AcelRx agrees that it
will purchase during every Contract Year during the term of this Agreement at
least eighty percent (80%) of its annual requirements for Product for delivery
during such Contract Year, subject to Mallinckrodt’s ability to supply.
Mallinckrodt agrees that, except as specified in the paragraph below, it will
supply all quantities of Product that are ordered by AcelRx by the delivery date
specified in the applicable

 

1



--------------------------------------------------------------------------------

purchase order. If Mallinckrodt is unable to supply all quantities of Product
meeting the specifications in Exhibit A and the other requirements of this
Agreement by the delivery date specified in orders placed by AcelRx hereunder,
then Mallinckrodt shall provide AcelRx with prompt written notice of such
inability. If Mallinckrodt is unable to supply all quantities of Product meeting
the specifications in Exhibit A and the other requirements of this Agreement
within fifteen (15) days of the delivery date specified in orders placed by
AcelRx hereunder on two (2) or more occasions during any Contract Year, AcelRx
shall thereafter be relieved of its obligation under this Agreement to purchase
at least eighty percent (80%) of its annual requirements for Product from
Mallinckrodt and may purchase unlimited quantities of Product from other
suppliers. For clarity, purchases of Product will be deemed to occur during the
Contract Year in which such Product is to be delivered for purposes hereof, and
thus any purchase orders for Product submitted by AcelRx at the price in effect
for the first Contract Year and otherwise in accordance with the requirements
hereof, prior to the beginning of the first Contract Year shall be deemed to be
purchased by AcelRx during the first Contract Year hereof.

AcelRx agrees to supply Mallinckrodt, on a quarterly basis, and beginning on
January 1, 2013 a rolling forecast of its requirements for Product during the
next twelve (12) months. The forecast for the first four months is considered to
be firm and binding, such that AcelRx is obligated to order, and Mallinckrodt is
obligated to supply, the quantities of Product contained in the first four
(4) months of each forecast. The forecast for the last eight (8) months of that
period is non-binding and will be used by Mallinckrodt for production planning.
If Mallinckrodt is unable to timely deliver a quantity of any Product ordered by
AcelRx, then AcelRx will be permitted to purchase the same quantity of that
Product of like grade and quality from another supplier and such amount shall
not be used in determining whether AcelRx has met its purchase obligations for
that Product for any given Contract Year (i.e., the quantity purchased by AcelRx
from another supplier shall not be counted as part of AcelRx ‘s annual
requirements of Product for such year).

Notwithstanding any other provision hereof, Mallinckrodt’s obligation to supply
Product to AcelRx hereunder and AcelRx’s obligation to purchase such Product
from Mallinckrodt hereunder is subject, at any given time, to the availability
of sufficient quota granted by the United States Drug Enforcement Administration
(“DEA”). Mallinckrodt and AcelRx both agree that they shall at all times
cooperate in good faith in the exercise and use of their commercially reasonable
efforts to ensure that there is sufficient quota available to allow both parties
fully to perform their obligations hereunder. If Mallinckrodt has insufficient
quota to satisfy AcelRx’s requirements for any Product as well as its other
customers, Mallinckrodt shall immediately notify AcelRx of same in writing and
shall consult with AcelRx regarding AcelRx’s anticipated orders. Mallinckrodt
shall allocate available Product among all of its customers, including AcelRx,
in as fair and equitable a manner as possible, giving due consideration to
historical purchasing patterns, forecasts, and all other relevant commercial
factors.

Mallinckrodt shall provide written notice to AcelRx if it intends to terminate
its manufacture of the Product, which notice shall be provided at least eighteen
(18) months prior to the date on which Mallinckrodt will cease manufacturing
Product, provided that, Mallinckrodt covenants that it shall not cease
manufacture of the Product for any reason within its reasonable control at any
time during the Term and thus such notice may not be provided by Mallinckrodt to
AcelRx before July 1, 2015.

Promptly after entering into this Agreement, the parties shall negotiate in good
faith a quality agreement that will address quality issues regarding the
manufacture and supply of Product hereunder (the “Quality Agreement”). In the
event of any conflict or inconsistency between the terms of this Agreement and
the Quality Agreement, this Agreement shall prevail in every case.

 

2



--------------------------------------------------------------------------------

All sales of Product will be in accordance with the following terms and
conditions:

 

  •  

payment for Products is due thirty (30) days from the date on which AcelRx
receives an invoice. Mallinckrodt shall not issue an invoice for Products prior
to the date on which it has shipped such Products to AcelRx or AcelRx ‘s
designee,

 

  •  

delivery is DDP (Incoterms 2010) the delivery destination specified by AcelRx in
the applicable order, freight prepaid and added to invoice for all shipments of
Product with a destination in the continental United States (freight terms for
shipments outside of the United States will be agreed upon at a later date), and
title to and risk of loss or damage to Products will transfer to AcelRx once the
Products have been delivered to the delivery destination, and

 

  •  

all Products will be ordered with at least one hundred twenty (120) days advance
notice.

Mallinckrodt represents and warrants, with respect to all Product supplied to
AcelRx hereunder, that:

 

  •  

Products will be manufactured by Mallinckrodt in accordance with the terms of
the quality agreement to be entered into by the parties promptly after the
execution of this Agreement (the “Quality Agreement”), all applicable laws and
regulations and current Good Manufacturing Practices as determined by the United
States Food and Drug Administration (‘‘FDA”) using the manufacturing process
described in Mallinckrodt’s Drug Master File (“DMF”), and

 

  •  

Products will meet the specifications attached as Exhibit A, as well as any
other specifications mutually agreed to in writing by Mallinckrodt and AcelRx.

AcelRx shall have the right, in accordance with the procedures specified in this
paragraph, to reject any volume of any Product supplied to it hereunder if any
such Product fails to meet the specifications attached hereto as Exhibit A.
AcelRx or its designee may inspect Product received by it from Mallinckrodt and
if, within sixty (60) days of the date of receipt of such Product, AcelRx has
not given written notice to Mallinckrodt rejecting any such Product (which
notice will provide a detailed description of the reason for such rejection),
such Product will be deemed to have been accepted for all purposes hereof.
Notwithstanding the foregoing, if at any time after initial acceptance as
provided in the above paragraph, AcelRx discovers that Products supplied by
Mallinckrodt do not meet the applicable specifications and all other applicable
requirements of this Agreement, and the nature of such defect could not have
been reasonably have been discovered or suspected by AcelRx from a review of the
documents regarding such Products provided to it by Mallinckrodt with the
shipment of the applicable Products or from a visual inspection of the Products
performed within sixty (60) days after delivery to the delivery destination,
AcelRx may revoke its acceptance of such Products by providing written notice to
Mallinckrodt of such revocation. Such notice will identify in reasonable detail
the nature of the defect and will be provided within thirty (30) days of the
date on which AcelRx determines the existence of the defect. In the event AcelRx
provides a timely rejection notice or revocation of acceptance to Mallinckrodt
with respect to any given volume of any Product and Mallinckrodt does not give
written notice to AcelRx within twenty (20) days after its receipt of any such
rejection or revocation notice that it disagrees with AcelRx’s rejection or
revocation of acceptance of such Product, any Product that is the subject of
such rejection or revocation notice shall be deemed to have been rejected for
all purposes hereof. If, however, within twenty (20) days of its receipt of any
rejection or revocation notice from AcelRx, Mallinckrodt, reasonably and in good
faith, disagrees that any particular

 

3



--------------------------------------------------------------------------------

volume of any Product was properly rejected or that acceptance of such Product
was properly revoked by AcelRx, Mallinckrodt shall provide notice of such
disagreement to AcelRx setting forth the reasons for its disagreement. If,
within a reasonable period of time after the date of any notice of disagreement
given by Mallinckrodt (not, in any event, to exceed thirty (30) days) the
parties are unable to resolve any dispute relative to the rejection of any
particular volume of any Product, the matter will be referred to an independent
third party expert acceptable to both parties whose decision as to whether or
not any such Product was properly rejected or acceptance of such Product was
properly revoked shall be final and binding on the parties. If the independent
third party expert determines that the Product in question was not properly
rejected or acceptance of such Product was not properly revoked, then such
Product shall be deemed to have been accepted by AcelRx for all purposes hereof
and the fees and expenses of such independent third party expert shall be paid
by AcelRx. If the independent third party expert determines that the Product in
question was properly rejected or revoked or if the parties have previously
agreed that such Product was properly rejected or revoked, then Mallinckrodt
shall, at the option of AcelRx and as AcelRx’s sole remedies in the event of
properly rejected or revoked Product, either refund or credit AcelRx for any
amounts payable hereunder for such Product or promptly replace the rejected
Product or revoked Product with Product that meets applicable specifications and
all other applicable requirements hereof. Any properly rejected or properly
revoked Product shall, at the option of Mallinckrodt, either be returned to
Mallinckrodt or destroyed by AcelRx in an environmentally responsible manner, in
either event at the sole cost and expense of Mallinckrodt.

If Mallinckrodt intends to make any material changes in its production, testing
or packaging procedures in the DMF documented process for Product as required by
FDA’s “Guidance for Industry to an approved NDA or ANDA” and Note for Guidance
on the European Drug Master File procedure, CPMP/QWP/227/02, Mallinckrodt will
notify AcelRx in writing and will provide to AcelRx (in accordance with the
pricing and other terms and conditions hereof) sufficient quantities of
validation material of Product made using such changes in production, testing or
packaging procedures (the “Modified Product”) at least twelve (12) months
(unless a lesser time to implement any change is dictated by law) before filling
orders for Product placed by AcelRx with Modified Product. The parties
acknowledge that the purpose of the immediately preceding sentence is to allow
AcelRx a reasonable amount of time to receive appropriate regulatory approval
prior to Mallinckrodt implementing a significant change to its DMF.

All information that is provided by or on behalf of AcelRx to Mallinckrodt in
connection with this Agreement including, without limitations, all quantities of
Product forecasted or ordered by AcelRx and all delivery dates and delivery
destinations for such Product shall be AcelRx ‘s confidential information under
the Non-Disclosure Agreement entered into by Mallinckrodt and AcelRx effective
April 11, 2013 (the “Confidentiality Agreement”). Similarly, all information
that is disclosed to AcelRx by Mallinckrodt in connection this Agreement (except
to the extent that it obtains AcelRx’s confidential information) and all
information observed by AcelRx during any inspection of Mallinckrodt’s
manufacturing operations conducted in accordance with this Agreement will be
deemed to be Mallinckrodt’ s confidential information under the Confidentiality
Agreement. Each party acknowledges and agrees that their obligations of
confidentiality and restrictions on use with respect to the other party’s
confidential information shall be governed by the terms of the Confidentiality
Agreement.

AcelRx will have the right during normal business hours and upon advance
arrangement with Mallinckrodt to inspect Mallinckrodt’s manufacturing operations
to determine whether or not Mallinckrodt is complying in all respects with its
obligations hereunder. AcelRx warrants that all such inspection s and audits
shall be carried out in a manner calculated not to unreasonably interfere with
Mallinckrodt’s conduct of business and to insure the continued confidentiality
of Mallinckrodt’s business and technical information. Further, AcelRx agrees to
comply with all of Mallinckrodt’s safety and security requirements during any
visits to the Mallinckrodt facilities.

 

4



--------------------------------------------------------------------------------

Mallinckrodt shall indemnify, defend and hold AcelRx, its affiliates and its and
their respective directors, officers, employees, agents, successors and assigns
harmless from and against any damages, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees) incurred in
connection with any claims, suits or actions brought by a third party
(collectively, “Losses”) to the extent resulting from or alleged to result from
(i) any breach of this Agreement by Mallinckrodt, or (ii) any negligence or
willful misconduct of Mallinckrodt. Notwithstanding the preceding sentence, in
no event shall Mallinckrodt be liable to AcelRx for incidental, consequential,
exemplary, special, punitive or any other similar type of damages whether or not
Mallinckrodt has been advised of the possibility of such damages and whether or
not, in any particular set of circumstances, such damages are reasonably
foreseeable.

Mallinckrodt hereby disclaims the implied warranties of merchantability and
fitness for a particular purpose and it is understood that the express
warranties (if any) of Mallinckrodt set forth herein are in lieu of all other
warranties, express or implied.

AcelRx shall indemnify, defend and hold Mallinckrodt, its affiliates and its and
their respective directors, officers, employees, agents, successors and assigns
(the “Mallinckrodt Indemnitees”) harmless from and against any Losses resulting
from or alleged to result from: (i) the handling, storage, transportation, use,
sale or marketing of any product containing any of the Products supplied
hereunder to AcelRx, (ii) any breach of this Agreement by AcelRx, or (iii) any
negligence or willful misconduct of AcelRx, except to the extent any such Losses
are attributable to Mallinckrodt’ s breach of its obligations, representations
or warranties under this Agreement or to any negligence or willful misconduct of
Mallinckrodt.

Each party ‘s agreement to indemnify, defend, and hold harmless the other party
and its respective indemnitees is conditioned upon: (a) the indemnified party
providing written notice to the indemnifying party of any claim, demand, or
action arising out of the indemnified activities within thirty (30) days after
the indemnified party has knowledge of such claim, demand or action, provided
that any failure on the part of an indemnified party to notify the indemnifying
party of receipt of notice of a claim will relieve the notified party of its
obligation to indemnify the notifying party for such claim under this Agreement
only to the extent that the notified party has been prejudiced by the lack of
timely and adequate notice, (b) the indemnified party permitting the
indemnifying party to assume full responsibility and authority to investigate,
prepare for, settle and defend against any such claim, demand or action provided
that, the indemnified party shall be allowed to participate and intervene in any
action at its own expense, (c) the indemnified party assisting the indemnifying
party, at the indemnifying party’s reasonable expense, in the investigation of,
preparation for and defense of any such claim, demand or action, (d) the
indemnified party not compromising or settling such claim, demand or action
without the indemnifying party’s written consent, and (e) the indemnifying party
not compromising or settling such claim, demand or action (except for any such
settlement or compromises that involves only the payment of money by the
indemnifying party) without the indemnified party’s written consent.

No provision of any purchase order submitted by AcelRx or of any acknowledgment
submitted by Mallinckrodt or of any other document submitted by either party
shall be controlling to the extent it sets forth any terms or conditions that
are additional to, or in conflict or inconsistent with, the terms or conditions
of this Agreement. This Agreement represents the entire understanding of the
parties with respect to its subject matter and supersedes any prior agreements,
other than the Confidentiality

 

5



--------------------------------------------------------------------------------

Agreement, which shall remain in effect and apply to disclosures of confidential
information made between the parties under this Agreement. This Agreement shall
be governed by the laws of the State of New York, without reference to its
conflict of law principles that might apply the law of another jurisdiction.
Those provisions that by their nature are intended to survive termination or
expiration of this Agreement including, without limitation, confidentiality and
indemnity obligations, shall survive the termination or expiration of this
Agreement for any reason.

Mallinckrodt hereby represents and warrants that it is not using and it will not
use the services of any person or entity if such a person or entity is, debarred
by the FDA under the Generic Drug Enforcement Act of 1992. If, during the term
of this Agreement, Mallinckrodt or any person or entity whose services are being
used by Mallinckrodt is debarred by the FDA, Mallinckrodt will immediately
notify AcelRx of same.

Either party may terminate this Agreement upon written notice if the other party
materially breaches this Agreement and fails to cure the breach within thirty
(30) days after receipt of written notice from the non-breaching party
specifying the nature of such breach.

Mallinckrodt appreciates the opportunity to work with AcelRx in supplying the
highest quality bulk narcotics products for AcelRx dosage product production.
Please call your Mallinckrodt Sales Representative, Nick Litzsinger, with any
additional requests.

Mallinckrodt LLC

 

LOGO [g598039img001.jpg]

 

6



--------------------------------------------------------------------------------

Exhibit A

Mallinckrodt Specification for Sufentanil Citrate Code 0672

 

TESTS    LIMITS    Appearance    White to almost white powder    Identification
A (IR) (USP) (EP)    Matches standard    Identification B (lN) (USP)    Matches
standard    Identification C (Citrate) (USP)    Light Red Color   
Identification D (Major peak)(USP)    Retention matches    Loss on drying (USP)
(EP)    0.50% max.    Heavy Metals (as Pb) (USP)    0.002% max.    Limit of
Acetone (GC)(USP)    0.20.% max.    Assay (HPLC)(Dried Basis)(USP)      
Sufentanil Citrate    98.0 - 101.0% w/w    Related Substances (HPLC)(equal to
EP)       Step IV intermediate    0.15% max.    Step V intermediate (EP Impurity
C)    0.15% max.    Step VI intermediate(EP Impurity E)    0.15% max.    Unknown
Related Substances (each)    0.10% max.    Total Related Substances    1.0% max.
   Assay (Titration) (EP) (dried basis)    99.0 - 101.0% w/w    Appearance of
Solution (EP)      

Degree of Clarity

   Clear   

Degree of Coloration

   Colorless    Related Substances (HPLC) (EP)       EP Impurity D    0.5% Area
Max    EP Impurity F    0.5% Area Max    EP Impurity H    0.5% Area Max    Other
Impurities (Each) Total    0.10% Area Max    Related Substances    1% Area Max
  

 

7